Citation Nr: 1308295	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO.  04-07 110A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence was received to reopen a claim for entitlement to service connection for fatigue.

2.  Whether new and material evidence was received to reopen a claim for entitlement to service connection for a skin disorder.

3.  Whether new and material evidence was received to reopen a claim for entitlement to service connection for a sleep disorder.

4.  Whether new and material evidence was received to reopen a claim for entitlement to service connection for muscle and joint problems.

5.  Entitlement to service connection for fatigue.

6.  Entitlement to service connection for a skin disorder.

7.  Entitlement to service connection for a sleep disorder.

8.  Entitlement to service connection for muscle and joint problems.

9.  Entitlement to a rating in excess of 30 percent for hiatal hernia with gastroesophageal reflux disease (GERD).

10.  Entitlement to a rating in excess of 10 percent for headaches.

11.  Entitlement to a compensable rating for sinusitis.

12.  Entitlement to a compensable rating for non-restorable dentition.

13.  Entitlement to a total disability rating based upon individual unemployability as a result of service-connected disabilities (TDIU).


WITNESSES AT HEARINGS ON APPEAL

Appellant, Spouse, and Brother


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1990 to August 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the Department of Veterans Affairs (VA), Regional Office (RO) rating decisions in May 2003 and April 2004.  The Veteran testified at a personal hearing before one of the undersigned Veterans Law Judges in May 2006 and before the remaining Veterans Law Judges in August 2011.  Copies of the transcripts of those hearings are of record.  The case was remanded by the Board for additional development in November 2006 and February 2009.  The Veteran's June 2012 and October 2012 statements are construed as a waiver of agency of original jurisdiction (AOJ) review of evidence submitted subsequent to the last AOJ adjudications of the issues on appeal.  

Although the RO adjudicated on the merits the service connection claims for fatigue, a skin disorder, a sleep disorder, and muscle and joint pains in the May 2003 rating decision, the Board is required to determine whether new and material evidence has been presented when a claim has been previously disallowed based upon the same factual basis.  See Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  For this reason, the Board has listed the applicable issues on the title page as whether new and material evidence was received to reopen the claims for service connection.

A claim for a total disability rating based upon individual unemployability (TDIU) is generally a rating theory and not a separate claim for benefits.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b)(1) and a TDIU rating under 38 C.F.R. § 4.16(b), although similar, are based on different factors.  Kellar v. Brown, 6 Vet. App. 157 (1994).  

The issues of entitlement to service connection for fatigue and a sleep disorder, entitlement to increased ratings for hiatal hernia with GERD, for headaches, for sinusitis, and for non-restorable dentition, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An April 2001 rating decision denied entitlement to service connection including for fatigue, a skin disorder, a sleep disorder, and muscle and joint pains; the Veteran was properly notified of the decision but did not appeal.

2.  Evidence added to the record since the April 2001 decision as to these issues does raise a reasonable possibility of substantiating the claims for fatigue, a skin disorder, a sleep disorder, and muscle and joint pains.

3.  A skin disorder presently manifested as psoriasis is shown to have been related to symptoms demonstrated during active service.

4.  Muscle and joint problems presently manifested as spondyloarthropathy, Reiter's syndrome, and reactive arthritis are shown to have been related to symptoms demonstrated during active service.


CONCLUSIONS OF LAW

1.  New and material evidence was received and the claim for entitlement to service connection for fatigue is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).

2.  New and material evidence was received and the claim for entitlement to service connection for a skin disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).

3.  New and material evidence was received and the claim for entitlement to service connection for a sleep disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).

4.  New and material evidence was received and the claim for entitlement to service connection for muscle and joint pains is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).

5.  A skin disorder presently manifested as psoriasis was incurred in military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012).

6.  Muscle and joint problems presently manifested as spondyloarthropathy, Reiter's syndrome, and reactive arthritis were incurred in military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his claims by correspondence dated in December 2002, December 2006, February 2007, October 2009, December 2010, and June 2011.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (hereinafter "the Court") also held that in order to successfully reopen a previously and finally disallowed claim, the law requires the presentation of a special type of evidence-evidence that is both new and material.  The terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants.  Because these requirements define particular types of evidence, when providing the notice required by the VCAA it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  The December 2006, February 2007, and October 2009 notice letters adequately informed the Veteran of the evidence necessary to reopen his service connection claims.

The notice requirements pertinent to the issues addressed in this decision have been met and all identified and authorized records relevant to these matters have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, VA vocational rehabilitation records, Social Security Administration (SSA) records, private treatment records, and statements and testimony in support of the claims.  The Board finds that further attempts to obtain additional evidence would be futile.  

When VA provides a VA examination or obtains a VA opinion it must ensure that the examination or opinion is adequate.  The Board finds that VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion on the issues addressed in this decision has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for adequate determinations.  There has been substantial compliance with all pertinent VA law and regulations and to move forward with these claims would not cause any prejudice to the appellant. 

New and Material Evidence Claims

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012).  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

VA law provides that a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012). 

The Court has held that the credibility of evidence must be presumed for the purpose of deciding whether it is new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The United States Court of Appeals for the Federal Circuit has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).

In this case, an April 2001 rating decision denied entitlement to service connection including for fatigue, a skin disorder, a sleep disorder, and muscle and joint pains.  The Veteran was notified of the decision, but did not appeal.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012).  

The evidence added to the record since April 2001 includes VA treatment records, VA examination reports, SSA records, and statements and testimony in support of the Veteran's claims.  The records show treatment for complex medical problems with diagnoses including psoriasis, psoriatic arthritis, and fibromyalgia.  A January 2007 mental disorders examination report also noted the Veteran had chronic anorexia, poor energy, and early insomnia and provided diagnoses of pain disorder, associated with psychological factors and general medical condition, and mood disorder, secondary to general medical condition including psoriatic arthritis.  A July 2012 VA dermatology expert opinion found there was no evidence that the Veteran's psoriasis began on or before his separation from service in August 1991.  In an August 2012 opinion the Rheumatology Service Chief of the Charlie Norwood VA Medical Center, however, found that the initial manifestations of the Veteran's spondyloarthropathy, Reiter's syndrome, and reactive arthritis began in service and that it was more likely than not that his ultimate diagnoses of psoriasis and inflammatory bowel disease were connected to the symptoms associated with conjunctivitis and ankle and heel pain demonstrated during active service.  

Based upon the evidence of record, the Board finds that the evidence received since the April 2001 rating decision is neither cumulative nor redundant of the evidence of record and raises a reasonable possibility of substantiating the claims.  The evidence includes medical reports relating symptom manifestations of a skin disorder and muscle and joint pain to service and symptoms of poor energy and early insomnia to psychiatric disorders related to the Veteran's general medical condition.  The Court has held that when making a determination whether received evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  As new and material evidence has been received, the claims must be reopened.  

The Board notes that sufficient evidence for appellate review of the service connection issues for a skin disorder and muscle and joint pains has been received and that these matters will be addressed in this decision.  Additional development, however, is required as to the service connection issues of fatigue and a sleep disorder for adequate determinations.  These issues are addressed in the remand section of this decision.

Service Connection Claims

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012).  

In order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  VA may favor one medical opinion over another, provided an adequate basis is provided for doing so.  Owens v. Brown, 7 Vet. App. 429 (1995).

In this case, service treatment records dated in March 1990 show that the Veteran complained of left heel pain, right foot pain, and severe bilateral ankle pain.  The provided diagnoses included Achilles tendonitis, metatarsalgia, and arthralgia.  Records show he complained of eye problems and in July 1990 was provided a diagnosis of improved right eye conjunctivitis.  Emergency care notes dated in October 1990 show he was seen with right upper quadrant abdominal pain.  Subsequent diagnoses included duodenal ulcer, mild gastric hypersecretion, and mild reflux esophagitis.  Records also show he sought treatment for persistent headaches and that he complained of additional symptoms including nasal stuffiness, sleepiness, and tiredness.  Various diagnoses and treatment plans were provided.  

A June 1991 service treatment report noted diagnoses of hypoglycemia with reactive hypoglycemia; caffeine addiction, diuresis as the probable cause of thirst and insomnia, and headaches possibly secondary to blood sugar versus caffeine addiction and migraine component.  A report of medical history in August 1991 noted intestinal trouble related to possible ulcer in 1990 with endoscopy and biopsy consistent with coughing up blood which was treated and resolved.  It was noted that reference to depression, nervous trouble, and frequent trouble sleeping from August 1990 to April 1991 was secondary to stress.  It was also noted he was seen five times in 1991 with complaints of unknown etiology including frequent headaches, shortness of breath, pain in chest, and fainting spells.  

VA treatment records show that during an August 1994 Persian Gulf examination the Veteran complained of stomach problems that had persisted since 1991 and a skin rash that had been worked up by the dermatology service without diagnosis.  The examiner noted the skin disorder looked like psoriasis, but that the Veteran stated he had been told it was not psoriasis.  Upon VA examination in September 1994 the Veteran reported he had the onset of skin disease in 1991 in the last days of his active service with prominent lesions that had waxed and waned on his elbow and to a lesser extent on the knees.  He also reported digestive system symptoms including burning, fullness, and feelings of nausea and regurgitation, attacks of hypoglycemia with a severe episode requiring hospitalization, and headaches that had been severe and fairly frequent.  Diagnoses of psoriasis, history of symptomatic hypoglycemia, tension type headaches, gastroesophageal reflux syndrome, and asymptomatic urinary tract infection were provided.  Subsequent VA treatment records also show treatment for complex medical problems including migraine headaches, hiatal hernia with GERD, irritable bowel syndrome, ulcerative colitis, psoriasis, psoriatic arthritis, and fibromyalgia.  

A January 2007 mental disorders examination report noted the Veteran had chronic anorexia, poor energy, and early insomnia and provided diagnoses of pain disorder, associated with psychological factors and general medical condition, and mood disorder, secondary to general medical condition including psoriatic arthritis.  

A July 2012 VA dermatology expert opinion, however, found there was no evidence that psoriasis began on or before the Veteran's separation from service in August 1990.  

An August 2012 opinion from the Rheumatology Service Chief of the Charlie Norwood VA Medical Center found that the initial manifestations of the Veteran's spondyloarthropathy, Reiter's syndrome, and reactive arthritis began in service and that it was more likely than not that his ultimate diagnoses of psoriasis and inflammatory bowel disease were connected to the symptoms associated with conjunctivitis and ankle and heel pain demonstrated during active service.  

Based upon the evidence of record, the Board finds that a skin disorder presently manifested as psoriasis is shown to have been related to symptoms demonstrated during active service and that muscle and joint problems presently manifested as spondyloarthropathy, Reiter's syndrome, and reactive arthritis are shown to have been related to symptoms demonstrated during active service.  The August 2012 opinion of the VHA medical expert is persuasive that the overall record demonstrates these medical disorders were initially manifest during the Veteran's active service and were associated with his treatment in service for conjunctivitis and ankle and heel pain.  Therefore, entitlement to service connection for psoriasis, spondyloarthropathy, Reiter's syndrome, and reactive arthritis is granted.


ORDER

New and material evidence was received to reopen a claim for entitlement to service connection for fatigue; to this extent the appeal is granted.

New and material evidence was received to reopen a claim for entitlement to service connection for a skin condition; to this extent the appeal is granted.

New and material evidence was received to reopen a claim for entitlement to service connection for a sleep disorder; to this extent the appeal is granted.

New and material evidence was received to reopen a claim for entitlement to service connection for muscle and joint pains; to this extent the appeal is granted.

Entitlement to service connection for a skin disorder manifested as psoriasis is granted.

Entitlement to service connection for muscle and joint problems manifested as spondyloarthropathy, Reiter's syndrome, and reactive arthritis is granted.


REMAND

A review of the record shows the Veteran was provided notice as to the evidence necessary to substantiate his remaining claims.  The Board finds, however, that additional development is required prior to appellate review.  

VA must take reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim and in claims for disability compensation provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159.  The Court has also held that a remand by the Board confers on a veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  

As to the service connection claims remaining on appeal, the Board finds that an additional medical opinion is required for an adequate determination of the claims for fatigue and a sleeping disorder.  The available record includes evidence indicating a possible association between the Veteran's general medical condition and symptoms of fatigue and sleeping problems.  

As to the increased rating and TDIU claims, the Board notes that the remand instructions in November 2006 included that the Veteran be scheduled for a neurological examination with an opinion addressing the average number of prostrating attacks related to headaches he experienced over the last several months.  Although a January 2007 examination report noted the Veteran had headaches due to sinusitis, there is no indication he was scheduled for a neurological examination nor whether any headaches due to sinusitis can be distinguished from his service-connected headache disorder.  The January 2007 examiner also noted the Veteran had received antibiotic treatment for his service-connected sinusitis without identifying any specific dates.  The reported frequency of such treatment, however, is not consistent with the available VA treatment records of antibiotic treatment.  

Additionally, it is significant to note that the Veteran's psoriasis, spondyloarthropathy, Reiter's syndrome, and reactive arthritis must be evaluated by the AOJ with the assignment of ratings under diagnostic codes consistent with the symptom manifestations for those disabilities.  The medical disorders involved in this case are extremely complex and appear to involve overlapping symptomatology.  For example, it is unclear whether present neurologic, gastrointestinal, or sinusitis and rhinitis symptoms may be more appropriately attributed to a systemic disease process.  Similarly, a determination as to the causal bases for unemployability is intertwined with those decisions.  Therefore, the Board finds that additional VA examinations by appropriate medical specialists are required to determine the symptom manifestation associated with each of the service-connected disabilities on appeal.  

As to the issue of entitlement to a compensable rating for non-restorable dentition, the Board notes that the RO established service connection for this disorder without identifying the specific teeth involved.  The pertinent medical evidence of record includes a February 2007 VA opinion which noted that, by history, adaptability was a probable impediment to successful denture utilization.  A February 2008 examiner found that the Veteran's denture borders were overextended and not serviceable, but also noted that his service enlistment dental examination revealed rampant caries verified by panoramic X-rays and that VA treatment records only indicated teeth that were nonrestorable without evidence of erosion of any teeth secondary to acid reflux disease.  Therefore, additional development as to this matter is required prior to appellate review.

VA law provides compensable disability ratings for the loss of teeth due to the loss of substance of the body of the maxilla or mandible.  38 C.F.R. § 4.150, Diagnostic Code 9913 (2012).  It is noted that these ratings apply only to bone loss through trauma or disease such as osteomyelitis and not to the loss of the alveolar process as a result of periodontal disease.  Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment, and rating action should consider each defective or missing tooth and each disease of the teeth and periodontal tissues separately to determine whether the condition was incurred or aggravated in line of duty during active service and, when applicable, to determine whether the condition is due to combat or other in-service trauma, or whether the veteran was interned as a prisoner of war.  38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. § 3.381 (2012).

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and non-VA, who provided any treatment pertinent to the issues remaining on appeal.  After the Veteran has signed any necessary/additional releases, all indicated records should be obtained and associated with the claims folder.  

Appropriate efforts must be taken to obtain pertinent VA treatment records, unless further efforts would be futile.  All attempts to procure records should be documented in the file.  If the records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts to allow him the opportunity to obtain and submit those records for VA review.

2.  Following completion of the above, appropriate VA medical specialist opinions should be obtained, to include any necessary examinations or tests, which address the severity and symptom manifestations of the Veteran's service-connected hiatal hernia with GERD, headaches, and sinusitis.  The medical specialist(s) are requested to identify all symptomatology manifest over the course of this appeal with reference to specific dates or periods of occurrence and, to the extent possible, to attribute any overlapping symptomatology to the most appropriate disability entity.  Opinions should also be provided as to whether the Veteran is unable to secure or follow substantially gainful employment as a result of his service-connected disabilities.

The opinions should be provided based on any examination findings; the credible lay evidence of prior injuries, symptom manifestation, and/or treatment; a review of the medical evidence of record; and sound medical principles.  All findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report(s).

3.  Following completion of the above, obtain a VA medical opinion, to include any necessary examinations or tests, as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran has present fatigue or sleep disorder disabilities as a result of active service or which is proximately due to a service-connected disability.  

The opinions should be provided based on any examination findings; the credible lay evidence of prior injuries, symptom manifestation, and treatment; a review of the medical evidence of record; and sound medical principles.  All findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

4.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



			
	Harvey P. Roberts	Michael A. Pappas
	               Veterans Law Judge                                      Veterans Law Judge
         Board of Veterans' Appeals                           Board of Veterans' Appeals



________________________________
Barbara B. Copeland
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


